Citation Nr: 0727258	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  02-03 464	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected chronic 
lumbosacral strain with degenerative disc disease.

Entitlement to a disability rating in excess of 40 percent 
for chronic lumbosacral strain with degenerative disc 
disease.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

The veteran presented sworn testimony in support of his 
appeals pertaining to the issues of an increased rating and a 
total disability rating during a July 2002 hearing held 
before a Veterans Law Judge at the RO.  These appeals were 
then the subject of Board remands for additional evidentiary 
and procedural development in November 2002 and September 
2004.  The veteran perfected a separate appeal as to the 
service connection issue in October 2004; and the two appeals 
were merged together at that time for purposes of judicial 
economy and efficiency.  Because the Veterans Law Judge who 
held the July 2002 hearing retired from the Board of 
Veterans' Appeals (Board) in the interim, the veteran was 
offered another hearing.  He accepted the opportunity and 
pursuant to another remand in December 2006, a hearing before 
the undersigned Veterans Law Judge was held in April 2007.  
The appeal is now again before the Board for further 
appellate review.

During the April 2007 hearing on appeal, the veteran 
submitted additional documentary evidence and written 
argument, along with a waiver of initial RO review.


FINDINGS OF FACT

1.  No portion of the veteran's coronary artery disease is 
shown to have been proximately caused or aggravated by his 
service-connected lumbosacral strain with degenerative disc 
disease.

2.  Throughout the pendency of this claim, the veteran's 
service-connected lumbosacral spine disability has been 
manifested by sciatic nerve impingement, limitation of motion 
of the lumbosacral spine, narrowed joint spaces, and 
arthritic, degenerative changes in the lumbosacral bone 
structures.

3.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease alone renders him unable to obtain 
or retain employment.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 

2.  A disability rating of 60 percent is warranted for 
chronic lumbosacral strain with degenerative disc disease 
from May 2001 until the present.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2001).

3.  A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
coronary artery disease on the premise that his service-
connected back disability prevented him for exercising over 
the years, thereby proximately causing his current heart 
disease.   He asserts that the impairment resulting from his 
service-connected back disability is greater than is 
reflected by the currently-assigned 40 percent disability 
rating and that a higher disability rating is warranted.  
Lastly, he asserts that he is rendered unable to obtain or 
retain employment on account of the severity of his service-
connected back disability and that a total disability rating 
based upon unemployability due to service-connected 
disability should be awarded.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in an April 
2003 letter.  

The veteran was informed of the law governing the assignment 
of disability ratings in the March 2002 Statement of the 
Case.  He was specifically informed as to the revised 
regulations governing the rating of disabilities involving 
the spine and the rules governing the assignment of effective 
dates in a July 2006 Supplemental Statement of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO provided the veteran with the regulatory provisions 
governing the assignment of disability ratings for hearing 
loss, as well as the substance of the regulation pertaining 
to the VA's duties to notify and assist in the July 2006 
Supplemental Statement of the Case.  Accordingly, the Board 
considers VA's notice requirements to have been met.  

VA medical records, Social Security records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran has submitted private medical records for 
review.  He has testified in support of the appeal during two 
personal hearings before Veterans Law Judges.  He and his 
representative have also presented multiple written 
statements in support of his appeal.

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for coronary artery 
disease, claimed as secondary to a service-connected back 
disability.

Review of the veteran's service medical records reveals no 
complaints or treatment for any complaints related to his 
cardiovascular system.  At the time of his separation medical 
examination, his heart and vascular system were deemed to 
have been normal.  Similarly, the report of a VA general 
medical examination conducted in October 1969 reflects that 
his heart and vessels were deemed to have been normal at that 
time as well.  

The initial indication in his VA file of heart problems is 
the report of a July 2001 VA examination, conducted in 
connection with his claim for unemployability benefits, which 
reflects that he had experienced three severe myocardial 
infarctions, leaving him with chronic congestive heart 
failure.  Other records reflect that he underwent angioplasty 
and bypass surgery in 1998.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arteriosclerosis becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In this case the evidence does not support and the veteran 
does not contend that his coronary artery disease became 
manifest during service or within one year following service.  
Therefore, service connection on a direct basis is not 
warranted and heart disease may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Rather, the veteran contends that his service-connected back 
disability prevented him for exercising over the years, 
thereby proximately causing his current heart disease.  

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Additionally, the United States Court of Appeals 
for Veterans Claims (Court) has held that pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Review of the evidence of record reveals little 
contemporaneous information as to the veteran's exercise and 
physical activity levels prior to his heart attacks.  In 
support of claims for increased disability ratings over the 
years, he often asserted that he was unable to perform 
strenuous activities in the course of his work as a carpenter 
and draftsman, however, there is no information regarding his 
exercise habits, or lack thereof contemporaneous to the time 
between his discharge from service and his heart attacks in 
1998.  

After the series of myocardial infarctions, the evidence of 
record provides some insight into his ability to exercise.  A 
March 2001 "Physical Capacities Form" completed by the 
veteran's treating cardiologist, reflects that fatigue and 
dyspnea were the primary symptoms of the veteran's chronic 
progressive heart failure and that any activity provoked 
dyspnea or chest pain.  The July 2001 VA examination report 
reflects that he was limited to riding a bike for one mile 
and no more because of shortness of breath related to his 
congestive heart failure.  Subsequent outpatient treatment 
reports reflect that the veteran is obese and show that he 
received nutrition counseling for weight reduction purposes 
on more than one occasion.  A June 2002 exercise study was 
interpreted as showing poor exercise tolerance for his age.  
The report of an August 2003 VA examination reflects that the 
veteran reported not being able to walk more than a quarter 
of a mile.

In support of his claim for service connection, the veteran 
submitted a letter from his treating physician who at the 
time was the medical director of the heart failure and 
transplantation service of the Massachusetts General 
Hospital.  The physician noted that the veteran was unable to 
participate in the intensive cardiac rehabilitation normally 
prescribed for patients with his cardiovascular history 
because of his chronic lumbosacral disease.  The physician 
also noted that a sedentary lifestyle is one of the known 
risk factors for myocardial infarction and that the veteran's 
sedentary lifestyle may have contributed to his initial 
myocardial infarction.  He also noted that medication 
prescribed by VA for the veteran's back pain interfered with 
the effectiveness of medication prescribed for the veteran's 
heart condition and therefore had to be stopped.  The 
physician rendered the following opinion, " The probability 
is that his heart condition may not have been as severe as it 
currently is, had he been able to fully participate in the 
physical conditioning program."

The August 2003 VA examiner was able to review this letter 
and stated that "It seems clear from his condition, his 
severe disability and taking into consideration [the above 
doctor's] opinion, that the low back condition is responsible 
for at least a significant aggravation of his cardiac problem 
and probably as a contributing factor to the onset of the 
cardiac problems due to the limited physical activity forced 
upon him by the cardiac problems."  

A February 2004 VA progress note reflects an extensive 
recitation of medical history, for purposes of medical 
treatment, as the veteran was transitioning to a new primary 
care physician.  According to this note, the veteran has a 
family history of severe cardiac disease, had quit smoking in 
1999, had back pain which troubled him "from time to time," 
weighed 228 pounds, and had very low exercise tolerance 
limited by shortness of breath.  

During the April 2007 hearing in appeal, the veteran 
testified that he had never really engaged in exercise on 
account of his back pain.  He explained that he had even 
changed his job from that of carpenter to a more sedentary 
job as a draftsman, because the lifting and activity involved 
with being a carpenter was difficult with his back.  He 
expressed his frustration with not being able to participate 
fully in the cardiac rehabilitation program due to his back 
pain.  In response to specific questioning, he testified that 
he had not pursued any alternative aerobic exercises that 
would not involve his back, through the years, he had simply 
become more sedentary.

Upon thorough review of all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for coronary artery disease, as 
proximately caused by his service-connected back disability.  
The veteran's theory of entitlement to service connection is 
simply too attenuated to fit within the guidelines of 
38 C.F.R. § 3.310 or even within the more limited Allen 
schema.  

Essentially, review of the medical evidence of record, in 
light of generally-accepted medical principles, demonstrates 
that the veteran's acknowledged risk factors for heart 
disease included a strong family history of heart disease, a 
smoking history, obesity, and a sedentary lifestyle.  The 
veteran's assertions that his sedentary lifestyle was due to 
his back pain appear to have been presented in the context of 
this claim for service connection only.  The treatment 
records reflecting the medical history provided for purposes 
of medical treatment do not contain any findings to the 
effect that the veteran was precluded from engaging in 
exercise and other healthy lifestyle choices prior to his 
heart attacks, by virtue of his back pain or anything other 
than personal choice.  Although the record does show that the 
heavy lifting involved in carpentry was precluded or more 
difficult because of his back pain, there is no evidence 
showing that exercise other than lifting was precluded.  In 
fact, the evidence is to the contrary-that the veteran did 
not attempt exercise prior to the onset of his heart disease.  
The only indication of exercise in the voluminous medical 
records available for review is the notation that after his 
heart surgery, the veteran was riding a bike for a mile at a 
time.

Even the letter submitted by the veteran's own cardiologist 
does not support his claim for service connection.  Read 
carefully, the opinion addresses how the veteran's back 
disability affected his cardiac status only after the heart 
attacks occurred, as the opinion pertains only to the 
veteran's inability to fully participate in the cardiac 
rehabilitation program.  Although the physician reiterated 
the generally-known and accepted medical principle that a 
sedentary lifestyle can contribute to heart problems, he did 
not state that the veteran's lifestyle was sedentary because 
of his back problems.  

With regard to the more narrow claim that any portion of the 
veteran's heart disease which is shown to be caused by 
aggravation from his service-connected back disease should be 
awarded service connection, the Board holds that the 
preponderance of the evidence is against this claim as well.  
All the medical evidence which was generated during the 
course of treatment reflects that the veteran's cardiac 
rehabilitation was limited only by his exercise tolerance, as 
his congestive heart failure caused dyspnea and fatigue upon 
exertion of any sort.  

The only medical evidence which could be interpreted as 
showing the contrary situation was generated in connection 
with this claim.  The physician's statement to the effect 
that the veteran was unable to participate in intensive 
cardiac rehabilitation because of his back problems is not 
supported by review of the contemporaneous medical treatment 
records.  As summarized above, the contemporaneous treatment 
records show that after his bypass surgery, the veteran quit 
smoking, was riding a bike, was receiving nutrition 
counseling for weight reduction, and had low exercise 
tolerance due to shortness of breath; these records do not 
reflect the contemporaneous advice of any physician, 
including the one who authored the letter, to avoid exercise 
on account of his back disability.  The VA examiner's 
statement to the effect that the veteran's low back 
disability was responsible for aggravation of his cardiac 
problem was explicitly based upon the private physician's 
statement, rather than a review of the contemporaneous 
treatment reports.  The VA examiner's statement that the 
veteran's cardiac problems were aggravated by the limited 
physical activity forced upon him by his cardiac problems is 
entirely consistent with the cycle of congestive heart 
failure causing exercise-induced dyspnea which is reflected 
in the veteran's medical records and does not support his 
claim for aggravation on an Allen basis.  

Lastly, it is important to address the veteran's assertion 
that he was unable to take his back medication on account of 
his heart disease.  It is not shown that any permanent damage 
to the veteran's heart was caused by the medication 
prescribed for his back pain, rather the medication was 
stopped as soon as the conflict was identified.  While his 
back pain may have worsened due to the limited type of 
medications he was able to take; no heart damage related to 
the back medication is shown.

While the Board is sympathetic to the veteran's own 
contentions and to his situation, we cannot accord probative 
weight to his assertions in this case.  Generally, lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease on a secondary basis, and the appeal must be denied. 

Entitlement to an increased disability rating for chronic 
lumbosacral strain with degenerative disc disease.

Service connection for lumbosacral strain was granted in an 
April 1976 rating decision.  A 10 percent disability rating 
was awarded at that time.  The veteran filed for an increased 
rating in May 2001.  In a September 2001 decision, the RO 
awarded a 40 percent disability rating, effective as of May 
2001, the date of receipt of the claim for increase.  The 
veteran perfected an appeal as to the September 2001 denial 
of a disability rating greater than 40 percent.  Following 
the November 2002 Board remand, the RO readjudicated the 
claim, expanding the grant of service connection to include 
lumbosacral degenerative joint disease resulting from the 
chronic lumbosacral strain, but held that the overall 
lumbosacral spine impairment approximated no more than 
40 percent disabling.  The veteran continues to assert that 
his back disability should be awarded a higher disability 
rating, throughout the time period at issue.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

When service connection for a low back disability was 
initially granted, the rating was assigned under the 
provisions of Diagnostic Code 5295, which provided criteria 
for rating lumbosacral strain.  However, because the RO 
expanded the grant of service connection to include 
intervertebral disc syndrome deemed to have resulted from 
years of chronic lumbosacral strain, the rating criteria 
pertinent to intervertebral disc syndrome must be considered 
as well, to best reflect the veteran's actual disability 
picture.  

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002 during the pendency 
of this appeal.  The rating criteria for evaluating other 
disabilities of the spine changed when new criteria were 
published in September 2003.  Also in September 2003, the 
Diagnostic Code number for intervertebral disc syndrome was 
changed from "5293" to "5243".  In the May 2004 rating 
decision, the RO considered both the new and old criteria, 
and concluded that no increase was warranted under either set 
of criteria, thereby continuing the 40 percent disability 
rating.  This conclusion was revisited and confirmed as 
described in the July 2006 Supplemental Statement of the 
Case.

In this decision, the Board will consider the rating criteria 
in effect prior to September 2002, September 2003, and the 
criteria effective from September 2003.  However, the new 
criteria may only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA.  38 C.F.R. § 14.507.  

Under the older criteria, in effect prior to September 26, 
2003, severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of these 
symptoms with abnormal mobility on forced motion was rated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  These are the criteria under which the current 
40 percent disability rating was awarded.  At that time, 
40 percent was the highest schedular disability rating 
provided for limitation of spine motion, strain, or any spine 
impairment other than ankylosis or intervertebral disc 
syndrome.  Because the veteran is not shown to have ankylosis 
of any portion of his spine, an increased disability rating 
on this basis is not warranted.  

As the presence of intervertebral disc syndrome is shown 
throughout the time period at issue, that is, from May 2001, 
when the veteran filed his claim for an increased rating, 
until the present, his claim must be considered using these 
criteria as well.  

Prior to September 2002, pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and with little 
intermittent relief, was rated as 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).   

Review of the relevant evidence of record shows that the 
veteran has complained of debilitating back pain throughout 
the time frame at issue.  He has taken prescription 
medication for management of the pain throughout the time 
period from May 2001 until the present.  His own written 
contentions and hearing testimony are replete with examples 
of the functional limitations imposed upon him by his back 
problems and the activities he is no longer able to 
participate in due to limitation caused by back pain.

Review of the relevant medical evidence, including VA 
outpatient treatment reports, VA examination reports, and 
private chiropractic treatment reports, reflects that the 
veteran has sciatic nerve limitations caused by his 
degenerative disc disease, limitation of motion of the 
lumbosacral spine, narrowed joint spaces, and arthritic, 
degenerative changes in the lumbosacral bone structures, and 
that these conditions and limitations have been present 
throughout the appeal period.  Therefore, the evidence 
supports the assignment of a 60 percent disability rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001) from May 2001 until the present. 

As a 60 percent disability rating is assignable under the 
older rating criteria and as no higher schedular rating is 
available under the newer criteria (absent ankylosis), 
further evaluation under the newer criteria would not yield 
any additional benefit for the veteran.  Consideration of an 
extra-schedular disability rating would be rendered moot by 
the grant of a total disability rating based upon individual 
unemployability due to service-connected disability reached 
below.

Entitlement to a total disability rating based upon 
individual unemployability.

The veteran filed a claim for a total disability rating in 
August 2001, asserting that he had last worked in June 1999 
and that he had to stop working on account of his service-
connected back disability.  He has been receiving Social 
Security disability benefits since 1999 solely on account of 
his heart problems.  The RO has essentially denied this claim 
on the basis that the obvious and overwhelming functional 
impairment arising from his heart problems is the real reason 
the veteran had to stop working.  The veteran contends, 
however, that while his heart problems are indeed 
overwhelming, he would be precluded from working on account 
of his back impairment, regardless of his nonservice-
connected heart problems.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent 
disability, disabilities arising from common etiology or a 
single accident and disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, etc., will 
be considered as one disability.  Alternatively, a total 
disability rating for compensation based on unemployability 
may be assigned to a veteran who is unable to secure and 
follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  The veteran's 
employment history, educational and vocational attainment as 
well as his particular physical disabilities are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The medical evidence of record supports the veteran's 
contention that his service-connected back disability alone 
is so severe as to prevent employment.  The report of a May 
2006 VA neurological examination includes the examiner's 
opinion that the veteran's back pain is so severe that he is 
unemployable based upon "severe functional impairment due to 
pain and some L5 weakened movement . . . excessive 
fatigability on use . . . increased pain which becomes severe 
with increased limitation of motion . . . [and] pain every 
single day."  The examiner also noted moderate incomplete 
paralysis of the lumbar 5 radicular nerves as contributing to 
the veteran's overall functional impairment due to his 
service-connected back disability.  

The report of a June 2006 VA orthopedic examination reflects 
that a different medical specialist also concluded that the 
veteran's service-connected back disability renders him 
unemployable.  "It is also my medial impression that, 
irrespective of his cardiac condition which is certainly 
adequate to prevent him from being employable at this time, 
his low back pain is sufficiently severe to also make him 
essentially unemployable at this time."

The Board finds these medical opinions to be persuasive and 
consistent with the veteran's own reports and contentions 
regarding his inability to hold a job.  Applying the 
governing regulation, his single service-connected disability 
is rated as 60 percent disabling and is shown to produce 
unemployability without regard to advancing age or to the 
effects of nonservice-connected disability, thus meeting the 
schedular rating criteria for a total disability rating set 
forth at 38 C.F.R. § 4.16.  Therefore, we hold that the 
evidence supports a grant of a total disability rating based 
upon unemployability due to service-connected disability.  


ORDER

Service connection for coronary artery disease is denied.

A disability rating of 60 percent is granted for lumbosacral 
strain with degenerative disc disease is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


